Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant's arguments, in the Appeal Brief, have pointed out that the combination of Wada (U.S. Patent Publication No. 2015/0226400), Miller (U.S. Patent No. 6,155,699), Lumens (KR 20150048578 ), and Arsenault (U.S. Patent Publication No. 2011/0164308) does not teach or suggest a light-emitting device, as recited in claim 1, that includes “a dielectric multilayer film that is located on and in direct contact with an upper surface of the light-emitting diode, but does not cover lateral surfaces of the light-emitting diode”, “a ratio (H/W) of a height (H) of the encapsulant to a width (W) of a bottom surface of the encapsulant is less than 0.5”, and “the light-emitting diode is configured such that an emission peak wavelength of the light-emitting diode is between the first wavelength and the second wavelength” in the claimed graph showing a curve indicative of reflectance vs. wavelength for light emitted from the light-emitting diode.
Thus, claim 1 is patentable over the prior of record. Claims 2-4 and 6-17 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAO Q TRUONG/Primary Examiner, Art Unit 2875